Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules prohibiting inmates from demonstrating and creating a disturbance based upon evidence that, after loudly questioning a correction officer about the existence of an announced rule, he returned to the inmates and stated in a very loud voice that “if it is not in the rule book we don’t have to do it”. Based upon our examination of the record, we find that the misbehavior report and the testimony adduced at the hearing constitute substantial evidence to support the determination (see, Matter of Torres v Goord, 242 AD2d 800). The countervailing testimony presented by petitioner and his witnesses merely presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Mendez v Great Meadow Correctional Facility, 246 AD2d 702).
Cardona, P. J., Mercure, Crew III, Peters and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.